[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                January 4, 2008
                               No. 07-12022                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 05-20072-CR-DLG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

PIEDAD ELENA ECHAVARRIA,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (January 4, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

     William N. Norris, appointed counsel for Piedad Elena Echavarria in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Echavarria’s conviction and

sentence are AFFIRMED.




                                          2